Citation Nr: 1613181	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-22 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1966 to July 1969.  He is in receipt of an Army Commendation medal with "V" device.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

The Veteran was afforded an RO hearing before a Decision Review Officer in December 2010.  A transcript of this hearing is of record.

On his appeal on a VA Form 9 dated in May 2010, the Veteran requested a Board hearing; however, in April 2013, he submitted correspondence indicating that he wished to withdraw his request for a hearing.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

In January 2015, the Board remanded this case for additional development. The requested actions were taken and the case has since been returned to the Board for adjudication.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records from the Charlotte CBOC dated from November 2006 to July 2014 and VA treatment records from the Toledo VA Clinic dated from April 2014 to September 2015.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  




FINDINGS OF FACT

1.  For the entire appeal period, the preponderance of the evidence shows that the Veteran's PTSD symptomatology more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptomatology such as depression, anxiety, sleep impairment with occasional nightmares, irritability, avoidance, and some social withdrawal.

2.  The Veteran does not meet the schedular criteria for a TDIU.

3.  The Veteran's service-connected PTSD is not shown by the competent medical evidence of record to result in an inability to obtain or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent, for the Veteran's service connected PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, in January 2015, the Board remanded the Veteran's claim for entitlement to an initial increased rating for PTSD for additional evidentiary development.  In particular, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  The Board also instructed the AOJ to obtain updated VA and/or private treatment records.  In August 2015, the AOJ provided the Veteran with a VA examination for his service-connected PTSD.  The August 2015 examination report included all findings requested by the Board.  The AOJ also obtained updated VA treatment records.  The Veteran did not submit any signed releases for any outstanding private treatment records.

In the January 2015 decision, the Board also inferred a claim for TDIU and remanded the claim for additional evidentiary and procedural development.  In particular, the Board remanded the claim for TDIU for VCAA notice and development.  The AOJ provided the Veteran with the required VCAA notice in May 2015; however, the Veteran failed to complete and return the attached VA Form 21-8940, as requested.  In a December 2015 Supplemental Statement of the Case (SSOC), the AOJ readjudicated the Veteran's claims for entitlement to an initial increased rating for PTSD and entitlement to TDIU.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the claim for an initial increased evaluation for PTSD, the RO provided pre-adjudication VCAA notice by letter dated in January 2009.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

With respect to the inferred claim for TDIU, the RO provided pre-adjudication VCAA notice by letter dated in May 2015.  This letter notified the Veteran of the evidence needed to substantiate the claim for TDIU, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, identified post-service treatment records, and lay statements have been associated with the record.  The record indicates that the Veteran is in receipt of Social Security Administration (SSA) retirement benefits.  In this regard, in his August 2015 VA examination, the Veteran indicated that one of his current sources of income was Social Security "old age benefits."  Although no attempt to obtain any records from the SSA has been made, as the record shows that the Veteran is only in receipt of retirement benefits from the SSA, and not disability benefits, and neither he nor his representative have specifically asserted that SSA possesses records relevant to this appeal, the Board finds that there is no reason to pursue further development related to SSA before proceeding with appellate review.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).

The Board observes that in various VA treatment records, the Veteran indicated that he had received mental health counseling from a private therapy organization in Florida, and the record contains a neuropsychological screening report and a medical statement from Dr. L. B., which described regular psychiatric treatment.  Although the record does not contain any other treatment records from Dr. L. B., pursuant to the Board's January 2015 remand directives, in May 2015, the AOJ requested that the Veteran identify any outstanding private treatment records he would like the VA to obtain in support of his claims.  The Veteran and his representative did not respond to this request, and they have not identified any additional medical evidence in support of the claims.  The Board notes that it is the Veteran's responsibility to properly identify pertinent evidence so that VA may assist him in supporting his claim.  As the Veteran did not complete the release, no further assistance on the part of VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).

During the appeal period, the Veteran was afforded VA mental health examinations in May 2009, February 2011, and August 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim for entitlement to an initial increased rating for his PTSD and TDIU, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Initial Increased Rating for PTSD

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).
The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable.  

Taking into account all relevant evidence, the Board finds that an initial evaluation in excess of 30 percent for the Veteran's service-connected PTSD is not warranted.  As noted above, in order to warrant an increased evaluation for this period, the Veteran would have to be found to have occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Board finds that these criteria have not been met.

Reviewing the relevant evidence of record, in an August 2008 VA treatment record, the physician noted a diagnosis of major depressive disorder, single episode, without psychotic features.  The physician assigned the Veteran a GAF of 55.  She noted that the Veteran presented with major depressive disorder symptomatology manifested by hypersomnia, anhedonia, a down mood, and a low energy level.  In December 2008, the Veteran reported that the current medication was not helping with his depression.  He reported that lately he had been getting very angry and was easily irritable.  He indicated that he tried to do things with his motorcycles but easily lost interest.  The Veteran described feeling hopeless, helpless, and worthless.  The Veteran denied any suicidal ideation.  He reported nightmares related to his service experiences.  The Veteran indicated that he felt jumpy at times, and tried to avoid war movies.  He also noted that he did not like being in crowds.  The physician diagnosed major depressive disorder and PTSD; she assigned a GAF of 55.  In January 2009, the Veteran reported that changing his medication helped with his depression.  He indicated that he was feeling better; had been feeling motivated to do things; and had a better energy level.  The Veteran denied any problems with his appetite or concentration.  He reported nightmares on and off.  He denied any other mood, anxiety, or psychotic symptoms.  He denied any suicidal ideation.  The physician noted diagnoses of major depressive disorder in partial remission and chronic PTSD.  She assigned a GAF of 58.

In a neuropsychological screening report dated in February 2009, Dr. L. B., a licensed clinical psychologist, evaluated the Veteran's PTSD and depression.  She indicated that although the Veteran was currently receiving 30 percent VA disability at this time, his symptoms had increased.  Dr. L. B. noted that the Veteran had been married five times and had two children from his wife's previous marriage.  She noted that the Veteran moved from Ohio to Florida in 2000 after working as a truck driver for many years.  She indicated that the Veteran now worked part-time in maintenance.  

On mental status examination, Dr. L. B. indicated that the Veteran was alert and oriented times three, with a depressed mood and anxious affect.  She noted that the Veteran's long-term memory was intact with variable concentration.  She noted that the Veteran's speech was fluent, and his thoughts were organized with no evidence of psychosis.  Dr. L. B. noted that the Veteran described transient suicidal ideation with no plan at this time.  She noted that his responses on the SASSI Substance Abuse Scale indicated at-risk alcohol abuse.  After administering a series of neuropsychological screening tests, Dr. L. B. found that the Veteran demonstrated average immediate auditory memory skills on list learning and story recall.  She noted that his delayed memory score indicated an average ability to retrieve newly learned information from short-term memory storage.  Dr. L. B. noted that his MCMI III personality profile contained elevations on PTSD, major depression, anxiety, passive-aggressive, and avoidant scales.  Dr. L. B. noted that the Veteran described poor stress management and inadequate coping skills as a result of PTSD.  She also noted that he reported anger, sleep disturbance, flashbacks, hypervigilance, isolation, increased startle response, and avoidance of war media.  Dr. L. B. noted diagnoses of chronic PTSD and recurrent major depression.  She assigned a GAF of 50.

On VA examination in May 2009, the Veteran indicated that he saw a private psychologist for counseling once a month since February 2009.  He denied any hospitalizations for a mental disorder.  The Veteran reported that he was pleased with the recent improvement in his depression.  He indicated that he was currently being treated with an anti-depressant (Bupropion) and individual psychotherapy.  He noted that the treatment had improved his mood, but his memories of war were still troublesome.  The Veteran denied feeling any current medical symptoms on a daily basis.  He indicated that he had been married to his current wife for 20 years; he noted that she complained about his "temper."  The Veteran reported that he maintained contact with his granddaughter.  The Veteran indicated that he had very few friends; he stated that since Vietnam, he had no interest in social contacts.  The Veteran noted that he occasionally attended Vietnam Brotherhood, but did not belong to any other group in the community.  He reported that he was socially isolated.

The Veteran's affect was appropriate and full, and his mood was anxious and dysphoric.  The Veteran's attention was intact and he had good concentration.  He was oriented to person, time, and place.  He did not exhibit any delusions or hallucinations.  The Veteran reported sleep impairment; he indicated that staying asleep was a problem.  He also noted a war-type nightmare on average twice a month.  The Veteran did not have any inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  His impulse control was good, and he did not report any episodes of violence.  The Veteran did not report any problem with activities of daily living.  The examiner noted that the Veteran had a good feeling for humor, which he used appropriately during the interview.  His remote and recent memory was normal.  His immediate memory was mildly impaired, as he was not able to repeat more than five digits forward.  The Veteran indicated that his symptoms were daily, and very distressful.  

The Veteran reported that he was employed full time as a truck driver.  He noted that he lost less than one week from work in the past year due to VA appointments.  With respect to his occupational functioning, he indicated that his PTSD caused decreased concentration.  The examiner diagnosed major depressive disorder in partial remission and PTSD; the examiner noted that the two conditions were intertwined in their symptoms.  The examiner assigned a GAF of 58, and explained that the Veteran had moderate difficulty in social and occupational functioning.  The examiner noted that the Veteran had concentration problems, irritability, lessened social interest, avoidance of crowds, and insomnia.  The examiner noted that historically, the Veteran's depression magnified the PTSD symptoms, but this was less so now that his depression was in partial remission.  The examiner found that the Veteran had reduced reliability and productivity due to his PTSD symptoms.  In particular, the examiner found that the Veteran was irritable; had problems with concentration at times; suffered from insomnia; avoided crowds; and was not interested in social contacts.

In a VA treatment record dated in June 2009, the Veteran reported that the Bupropion had helped.  He indicated that he was back to his "old self," as he did not feel depressed and his mood was fine.  The Veteran denied any suicidal ideation.  He reported nightmares and occasional flashbacks.  He indicated that he was attending groups with Dr. L. B. and felt connected with his other Veteran friends.  He reported that he liked to go with his motorcycle group and out on the boat to relax.  He denied any other mood, anxiety, or psychotic symptoms.  The physician noted that the Veteran was stable on his current medication.  The physician noted diagnoses of major depressive disorder in remission and chronic PTSD.  The physician assigned a GAF of 60.  In December 2009, the Veteran reported that his mood had been "fine," and his medication kept him stable.  He indicated that lately he had been feeling emotional, especially if he watched certain things on the television.  However, he indicated that he was able to handle it, and had been talking about it in his therapy sessions.  The Veteran noted that he liked to attend his PTSD group sessions.  He denied any depressive symptoms or suicidal ideations.  He reported nightmares and occasional flashbacks.  The Veteran indicated that he was attending Vietnam brotherhood meetings.  He denied any other mood, anxiety, or psychotic symptoms.  The physician indicated that the Veteran was stable on his current medication.  The physician noted diagnoses of major depressive disorder in full remission and chronic PTSD.  She assigned a GAF of 62.

In a VA suicide risk assessment dated in August 2010, the Veteran denied any current suicidal ideation.  His score was 2, which indicated no risk for suicide.  In a VA treatment record dated in August 2010, the Veteran reported that the Bupropion kept his mood even and he did not get angry.  He indicated that his PTSD was under control with the medication.  He noted that he ran out of the medication for a week and could feel the difference, as he was more irritable and angry, with increased nightmares.  The Veteran denied any other mood, psychotic, or anxiety symptoms.  On mental status examination, his mood and affect were euthymic.  The Veteran denied any delusions, hallucinations, or suicidal/homicidal ideations.  His coping skills were somewhat effective.  His memory and judgment were intact, and his insight was fair.  He was alert and oriented times three.  The physician noted diagnoses of chronic PTSD and major depressive disorder in full remission.  She assigned a GAF of 62.

In a buddy statement dated in December 2010, the Veteran's wife noted her personal experiences with the Veteran.  She described the Veteran's problems with his previous marriages, family, anger, and mood swings.

In the Veteran's Decision Review Officer hearing dated in December 2010, he testified that his medication helped with his PTSD symptomatology.  He indicated that he felt his symptoms had worsened because he was getting more aggravated.  He indicated that he was attending a Vietnam Brotherhood group once a week, which he described as therapeutic.  The Veteran testified that he was not employed; he noted personality conflicts in past jobs.  He also stated that he could not handle large crowds.  During the hearing, the Veteran's wife also testified as to how the Veteran had been more aggravated and irritated lately.  She indicated that the Veteran did not socialize and had no friends in Florida.  She described the Veteran as a nomad because he always wanted to move.  

In a medical statement dated in January 2011, Dr. L. B. noted that although the Veteran was receiving 30 percent disability for his PTSD, his condition had increased and was interfering with his family, social, and occupational functioning.  She noted that in addition to his PTSD, he had hearing loss, tinnitus, high blood pressure, and a rash of an unknown origin on his face.  She indicated that the Veteran was unable to work.  Dr. L. B. noted that after discharge, the Veteran had been married five times and had frequent job changes.  She indicated that his "physical appearance belied his internal torturous thoughts."  She noted that this prevented him from sleeping due to flashbacks; caused him to isolate from people and only talk to other Veterans; caused him to be hypervigilant; and caused him to avoid war media or loud sounds.  Dr. L. B. noted that the Veteran had been under her care for the past three years in bi-monthly group therapy for Vietnam Veterans.  She noted that he had been conscientious about his attendance and was compliant with his VAMC medications.  She noted that he attended groups from January to May of each year before returning to Ohio.  Dr. L. B. noted that the Veteran was learning anger management, assertive vs. aggressive communication, and adjusting to the needs of his family.  Dr. L. B. noted that the Veteran's wife also attended a Women's Group for partners of Veterans with PTSD.  She indicated that on occasion, when the Veteran became angry and abusive, his wife went to Ohio for months at a time.  Dr. L. B. found that the Veteran had chronic PTSD as a result of his service in Vietnam, and needed continued psychological treatment to prevent further regression.

On VA examination in February 2011, the Veteran reported that he was seeing a VA psychiatrist and community psychologist.  He denied any hospitalizations for a mental disorder.  The Veteran indicated that his current treatment was Bupropion and individual psychotherapy with a community psychologist twice a month.  He claimed no benefit from treatment since 2009, either through medication management or psychotherapy.  He reported no improvement in his marriage since 2009.  He described the degree and quality of his social relationships as poor; he noted that he did not have any friends.  He indicated that his activities were solitary in nature and limited to household chores.  He noted that he did not like to go out.  The Veteran denied any suicide attempts or violence/assaultiveness.  He reported worsening of psychosocial functioning since his initial PTSD review examination in 2009.  He indicated that his alcohol use had increased in attempts to fall asleep and cope with recollections and nightmares.  

The Veteran was clean and appropriately dressed.  His psychomotor activity was tense and his speech was hesitant.  His attitude was cooperative and friendly.  His affect was constricted and his mood was anxious/dysphoric.  The Veteran's attention was intact and he was oriented times three.  He reported sleep impairment; he noted more frequent nightmares since 2009.  He also indicated that his sleep was still disrupted during the evening due to his anxiety and fear of nightmares.  He indicated that he averaged four to five hours of sleep per night, which caused cognitive difficulties during the day.  The Veteran denied hallucinations, inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  He denied suicidal or homicidal thoughts.  His impulse control was fair, and he denied episodes of violence.  He was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  His remote memory was normal, but his recent and immediate memories were mildly impaired.  The Veteran reported that his symptoms were more intense and frequent than in 2009 when his initial PTSD evaluation was completed.  He noted problems with impulse control and anger; reduced attention, focus, concentration, and recent memory due to heightened anxiety and depression; social withdrawal; and anxiety and depression on a daily basis.  

The Veteran indicated that he retired five years ago, as he was eligible by age or duration of work.  The examiner noted diagnoses of chronic PTSD and major depressive disorder.  The examiner assigned a GAF of 52.  The examiner noted that the Veteran's GAF score had dropped from 58 to 52 since his initial PTSD evaluation in May 2009.  The examiner noted more familial and marital conflict since the last examination.  He indicated that the Veteran had decreased involvement in social and interpersonal relationships and decreased interest in leisure pursuits since his last examination.  The examiner did not find deficiencies in judgment or thinking.  However, the examiner found deficiencies in family relations; the Veteran noted marital conflict and a strained relationship with his adult children.   The examiner found deficiencies in work; the Veteran reported he was no longer able to work because of an inability to maintain employment due to PTSD.  The Veteran also reported that he had retired earlier than he would have preferred.  The examiner found deficiencies in mood; the Veteran reported a depressed and anxious mood on a daily basis.  The examiner found reduced reliability and productivity due to PTSD symptoms.  The examiner found that overall, the Veteran's symptoms of PTSD had worsened since his initial PTSD evaluation in all criteria.  He noted that the Veteran's GAF score was lower (50-52) on this evaluation as compared to his initial evaluation (58).  He indicated that the Veteran had continued moderate to severe difficulty in social, occupational, and interpersonal functioning.  The examiner found that the Veteran's PTSD symptoms continued to be the direct cause of his poor quality of life and psychosocial status.

In a VA treatment record dated in October 2011, the Veteran reported that increasing the Bupropion had helped, and he was no longer having as bad nightmares, although he still got them and still avoided watching news or movies.  The Veteran reported that he had been attending groups with Dr. L. B., which had been helpful.  He indicated that he still attended Vietnam Brotherhood meetings, and noted that his wife was supportive.  He denied any other mood or psychotic symptoms.  The physician diagnosed PTSD and major depressive disorder in remission.  She assigned a GAF of 65.

In a statement dated in February 2012, E. B., a friend and an NHA administrator of a state veteran facility, indicated that she met the Veteran in January 2004 when he became a volunteer at her facility through the Vietnam Brotherhood.  She stated that over the past eight years, she observed many behaviors that greatly concerned her.  She noted that she realized the Veteran had more issues than some of the Vietnam veterans she had encountered since 1988 as a resident at a VA medical center.  She indicated that she had personally observed the following behaviors over her eight year relationship with the Veteran: snap anger, inability to maintain close relationships, emotional disconnects, odd sleep hours, an inability or difficulty expressing his real emotional needs or feelings, an inability to have or express deep feelings for humans, and suicidal ideation.  With respect to suicidal ideation, E. B. recounted an incident on New Year's Eve in 2011/2012 when the Veteran lost his dog.  She indicated that he was so distraught and in tears, and threatened suicide with such clarity, so she watched him for signs of suicide for 24 hours.  E. B. stated that the Veteran had not really been the same person since this incident.  She then referenced an incident with the Veteran's mother, and noted that the Veteran had no real emotional expression regarding this incident.  She indicated that the Veteran had been unable to maintain gainful employment since 2006.

In a VA treatment record dated in April 2012, the Veteran reported that he was going to Ohio for six months to see his mother.  He noted that his mother was in bad shape and neglected in her nursing home.  He indicated that he attended groups with Dr. L. B. once a month and noted that medications helped him with his PTSD.  He reported occasional nightmares and avoidance of fireworks, people, and war-related media.  He noted that his wife was very supportive.  The Veteran reported that he had only one episode a few months prior when he lost his puppy and was so upset that he had a fleeting thought to hurt himself.  However, he explained that this was momentary, and he talked to Dr. L. B. and a counselor and was able to get himself out of this.  He denied any current history of suicidal attempts.  He denied any suicidal ideations in the last 30 years, but noted that he had thoughts when he came out of Vietnam.  He noted that he had firearms, but that he kept them for self-protection.  He noted that he was still attending Vietnam Brotherhood meetings.  He denied any other mood or psychotic symptoms.  The physician noted a diagnosis of PTSD and assigned a GAF of 65.  

In a VA treatment record dated in November 2012, the Veteran discussed recent stressors and his 94 year old mother passing that year.  He indicated that he typically had "the classic [PTSD] symptoms you are probably familiar with."  He noted that he had a particularly tough time when he saw the traveling Vietnam Wall.  He also noted triggers from helicopters and war media.  He indicated that he had not been to a fireworks show since returning from Vietnam.  He noted that he has been pleased with his Bupropion treatment.  The physician noted a diagnosis of PTSD and assigned a GAF of 65.

In a VA treatment record dated in April 2013, the Veteran reported that he was "alright" and that he needed refills on his medication.  He reported that he had been treated for PTSD for many years and that he was "doing fine with that."  He noted that he had been taking Bupropion twice daily in the morning and at bedtime without problems; he requested to continue taking it.  The physician noted that the Veteran was enthusiastic about the sleep hygiene techniques that were introduced.  He noted that he had trouble sleeping at times; the physician advised him not to take Bupropion in the evenings.  He denied any new problems or concerns.  He denied any appetite or concentration problems and did not exhibit any psychomotor retardation, agitation, hypervigilance, or exaggerated startle response.  He denied having and did not display any psychotic symptoms (i.e., hallucinations, thought disturbances, or paranoid ideation).  

On mental status examination in April 2013, the Veteran appeared appropriately dressed to the environment and demonstrated good eye contact.  He was calm, pleasant, cooperative, and considered a reliable historian.  His psychomotor activity was within normal limits.  His mood was euthymic and his affect was broad and appropriately reactive to content.  His thought process was logical, sequential, coherent, well-organized, and goal-directed.  He was alert and oriented to all four spheres.  His thought content was reality-based with no thought disorder symptoms and no obsessions, compulsions, or phobias.  There was no hyperstartle reflex present.  The Veteran denied any suicidal or homicidal ideation.  His cognitive functions were grossly intact; his concentration and memory were normal; and he exhibited an above-average general fund of knowledge.  His insight and judgment were good.  The physician noted that the Veteran was in no acute distress.  The examiner noted that the Veteran had a long history of PTSD and was managing his current life stressors well.  The physician indicated that the Veteran had enjoyed therapeutic benefit from Bupropion without problems.  The physician indicated that the Veteran was currently feeling well, and exhibited a stable mental state.  The physician noted a diagnosis of PTSD (stable), and assigned a GAF of 72.  

In a VA treatment record dated in January 2014, the Veteran reported that he was "feeling good" and that "all is well."  He noted that he had been treated for PTSD for many years and that he was "doing fine and if it ain't broke don't fix it."  He noted that he had been taking Bupropion twice daily in the morning and afternoon without problems; he requested to continue taking it.  He had no new problems or concerns.  He denied any appetite or concentration problems, and did not exhibit any psychomotor retardation, agitation, hypervigilance, or an exaggerated startle response.  He denied having and did not display any psychotic symptoms.  The physician noted a diagnosis of PTSD (stable), and assigned a GAF of 76.  

In April 2014, the Veteran transferred his treatment to the Toledo CBOC.  In June 2014, the Veteran noted that he had been treated for his PTSD through VA as well as a private therapy organization in Florida.  He indicated that as long as he was on his medication, he was okay.  He reported Vietnam-related nightmares one time per month.  He noted that he avoided crowds and fireworks, and sat with his back to the wall.  He recognized that his symptoms were actually much more manageable and less disabling since therapy and being on Wellbutrin.  He indicated that he was unhappy with his 30 percent disability rating for PTSD.  He denied any current suicidal ideation.  He noted that he was able to sleep reasonably well except for an occasional nightmare.  He indicated that he would read, go to car shows, and work on an old car and a recently bought house.  He indicated that he was quite active.  The Veteran reported that he had been married five times; he blamed the failure in his first four marriages on his rage attacks from his PTSD.  He indicated that he had been married to his current wife for the past 25 years.  He reported that he maintained contact with his children and grandchildren.  He noted that his hobbies included working on an old car, going to car shows with a friend, and reading.  

On mental status examination in June 2014, the Veteran was calm, engaged, and pleasant.  His speech was intact and fluid; his mood was euthymic; and his affect was full.  He denied any current suicidal ideation.  His thought process was logical and coherent; there was no evidence of delusions, hallucinations, or obsessions.  He was fully oriented and overtly cognitively intact.  His recent and remote memory was intact.  His insight and judgment were intact.  The physician noted diagnoses of PTSD and persistent depressive disorder.

In a VA treatment record dated in October 2014, the Veteran reported that he recently joined the American Legion Riders.  He noted that he also engaged in charity.  He explained that these activities served his need for connection.  His mood was euthymic and he denied suicidal ideation.  His affect was full, and his thought process was logical and coherent.  There was no evidence of delusions, hallucinations, or obsessions.  He was fully oriented and overtly cognitively intact.  His recent and remote memory was intact.  His judgment and insight were intact.  The physician noted a diagnosis of PTSD.  A treatment plan dated in October 2014 indicated that the Veteran's strengths and abilities were a history of long, steady employment and a stable relationship with a significant other.

Pursuant to the January 2015 Board remand, the Veteran was afforded a VA PTSD examination in August 2015.  The examiner noted the January 2011 statement from Dr. L. B., in which Dr. L. B. noted trouble sleeping, flashbacks, isolation, hypervigilance, and avoidance.  However, the examiner noted that the Veteran reported that Dr. L. B. gave veterans a "cheat sheet" on how to present themselves during examinations.  She noted that the Veteran indicated that veterans typically saw this doctor until they were awarded 100 percent disability, at which time she gave them her bill.  The examiner noted that this situation was being looked into further, but did call into question the validity of Dr. L. B.'s records.  The examiner indicated that she reviewed the February 2012 statement from E. B.; the examiner noted that E. B. was a friend of the Veteran and not a mental health provider.  The examiner indicated that she reviewed the statement from the Veteran's wife dated in December 2010.  The examiner also described her review of the prior VA PTSD examinations and relevant VA treatment records.

As to his social history, the Veteran reported that he was currently living in Ohio with his wife of over 25 years.  In describing his relationship with his wife, the Veteran stated, "She's the only one that stayed with me.  She's #5 so she's gotta be a princess . . . We have pretty much always gotten along."  He indicated that although they did not see each other much early in the relationship, they were both currently retired and enjoyed each other's company.  The Veteran reported that he was close with his son from his prior marriage and spoke with him several times per week.  He also noted that he had eight grandchildren and two great-grandchildren; he reported that he spent time with all of his family members.  In terms of interpersonal relationships, the Veteran reported that he had a friend who owned a car lot.  He noted that for fun, he enjoyed working on an old car at the shop.  He reported that he was an officer at the American Legion and attended meetings twice a month.  He noted that he also attended weekly meetings for the Vietnam Brotherhood when he was in Florida.  The Veteran indicated that on a typical day, he would watch the news and go to his shop to work on cars.  He indicated that he would then go home to talk to his wife for a little bit and occasionally have the grandkids over.  He described his sleep as "pretty good."  He indicated that he generally slept through the night as long as he avoided watching war movies, which tended to cause nightmares and wake him up in the middle of the night.  He also reported that he did not do well with fireworks, as these caused nightmares.  He noted that years ago, his nightmares were worse and he did not need any type of stimulus to have one.  However, he indicated that if he knew something would cause him problems, he would avoid it.  He denied any problems with appetite or recent changes in weight.

As to his occupational history, the Veteran reported that he worked as a truck driver for 30 years, and retired in 2007.  He indicated that after 30 years, he had enough of it.  He denied any problems getting along with others because he typically worked by himself.  However, he also denied any major problems with dispatchers or product dealers.  He reported that he worked for quite a few different companies, but this was his choice and typically was due to finding a position that was better in some way.  The Veteran indicated that for one year in 2009, he went back to work for financial reasons.  He noted that he worked as a shop foreman.  He explained that this was the last time he worked.  He indicated that after the economic downturn in 2008, the county did not have any money left and got rid of higher management positions.  He reported that when his supervisor got let go, she was replaced by a man that the Veteran did not mesh with.  The Veteran stated that he got fired, but denied that any specific incidents happened to cause this.  He indicated that he "just didn't mesh with a lot of the people."  When the examiner asked the Veteran specifically what he felt was preventing him from working now, he stated, "It's hard to answer . . . I don't know what I would want to do or could do that would pretty much be by myself.  I don't like being around a lot of people.  I've never really given it a whole lot of thought."  He indicated that he felt he had gotten some of his "rage" under control by being by himself and not around a lot of people.  He reported that his rage is typically about other drivers or VA.  He reported that being around other people makes him uncomfortable.  He indicated that he did not even spend Christmas with his family.  He noted that he did not like big family gatherings, movies, or concerts, and had not been able to attend these kinds of activities for 45 years.

With respect to his current mental health treatment, the Veteran reported that in the last few years, he joined a veterans group called the Vietnam Brotherhood.  He noted that his last VA treatment with a psychiatrist was in October 2014.  He indicated that he was not currently prescribed any psychotropic medications, as his Wellbutrin was causing blurred vision.  He denied any psychiatric hospitalizations.  Regarding behavioral problems, the Veteran reported that he would occasionally break or throw things when he was working in the shop by himself.  He indicated that if there was going to be an altercation, he would rather go in the other direction.  He reported that he would fight if need be, but preferred not to.  As to substance abuse, the Veteran reported that he consumed two alcoholic drinks per night; he denied ever having a problem with alcohol use.

The examiner indicated that the Veteran was generally pleasant and cooperative with the demands of the evaluation.  She noted that he was alert and oriented times four.  She indicated that his speech was of normal volume, rate, and rhythm.  She indicated that his mood was euthymic and his affect was generally congruent with the topic of conversation.  She noted that the Veteran expressed some frustration regarding the VA and the Compensation & Pension process; however, he was very appropriate in his interactions with the examiner.  The examiner noted that the Veteran's thought processes seemed clear and coherent.  She indicated that he denied active suicidal ideation or intent and did not reference any homicidal ideation.  The examiner did not find any evidence of delusions or hallucinations.  She noted that his memory seemed adequate and he was a good historian.  She estimated his insight and judgment to be good.  

When asked to describe his current PTSD symptoms, the Veteran indicated that they had not changed, and that he was experiencing the same problems that he had when he came back from Vietnam.  He explained that he always had to sit with his back against the wall so that he could see the door.  He noted that he was very aware of his environment and did not like loud noises, explosions, or crowds.  He indicated that he could not watch war movies.  The Veteran reported that the last ten years had been so good with his wife because she was very knowledgeable about the symptoms of PTSD.  He reported occasional nightmares.  He reported experiencing suicidal ideation years ago.  He acknowledged that there were some days that he thought that if he went to sleep and did not wake up, that would be okay; however, he denied any suicidal intent or plans.

The examiner indicated that she administered several psychometric assessments to the Veteran.  She noted that he scored in the moderate range with respect to his depression symptoms; the low range with respect to his anxiety symptoms; and a positive score regarding problematic alcohol use within the past year.  She indicated that his profile suggested that he was markedly aloof and socially withdrawn, uncomfortable in interpersonal relations, and avoidant of social interaction.  She indicated that the Veteran specifically endorsed symptoms related to social discomfort, anger, cynicism, type A qualities, depression, antisocial practices, and low treatment motivation and/or an inability to disclose.

The examiner indicated that the examination results were suggestive of a continued diagnosis of PTSD.  She noted that the Veteran's depression was better accounted for by his diagnosis of PTSD and did not reach the threshold for a separate, independent diagnosis at this time.  Regarding the Veteran's occupational and social impairment, the examiner indicated that the Veteran's service-connected PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner found that the Veteran's current emotional difficulties did not presently reach a severity threshold as to render him unable to successfully participate in employment, either physical or sedentary, or render him unable to obtain and/or maintain substantially gainful employment.  She noted that this assessment was based on the Veteran's report of symptoms during the clinical interview, her review of the records, and the objective psychological testing completed by the Veteran, as well as the fact that he had a successful career as a truck driver for 30 years until his retirement in 2007.  The examiner noted that the Veteran denied any problems at work during those years, and also worked for an extra year in 2009 for the county when his family had a financial need.

Based on the evidence of record, the Board finds the type and degree of symptomatology contemplated by a 50 percent disability rating is not shown for the timeframe on appeal.  The Veteran's commonly reported psychiatric symptoms consisted of depression, anxiety, sleep impairment with occasional nightmares, irritability, avoidance, and some social withdrawal.  Moreover, the various VA examiners and treatment providers assigned GAF scores between 50 and 76, with the majority of scores being in the higher end of this range, generally indicating mild to moderate symptoms, and which are consistent with a 30 percent rating.  
Thus, while the Veteran did at times have some moderate PTSD symptomatology during this timeframe, his overall symptomatology has been generally mild, with no evidence of significant interference with his social and occupational life.  He has always been able to maintain all his activities of daily living, and has been married to his current wife for many years.  The Veteran reported positive personal relationships with members of his family, including his wife and his children and grandchildren.  He has also described positive community roles through his duties as an officer in the American Legion and a regular member of a Vietnam Brotherhood support group.

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although not dispositive, the evidence of record does not show that his psychiatric disability was manifested by such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  38 C.F.R. § 4.130, 9411.  Review of the evidence of record shows that for the entire period on appeal, the Veteran's PTSD caused mild to moderate symptoms of occupational and social impairment such as disturbances of motivation and mood and chronic sleep impairment, but other, more severe, symptoms were absent.  Indeed, the evidence of record only reveals occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  

The clinical assessments for this period showed speech of a normal rate and speed; no difficulty in understanding complex commands; and no impaired thinking, judgment, or cognitive functioning.  Although there were intermittent notations of decreased concentration (May 2009), some cognitive difficulties (February 2011), and mildly impaired recent and immediate memories (May 2009 and February 2011), the nature, severity, and frequency of his symptoms, overall, do not more nearly approximate reduced reliability and productivity to warrant a 50 percent rating.  In this regard, the findings regarding memory loss were more consistent with mild memory loss, as there were no findings of retention of only highly learned material or forgetting to complete tasks.  In fact, throughout the majority of the appeal period, the clinical assessments found that the Veteran's recent and remote memory were intact.  Additionally, the majority of clinical findings throughout the appeal period found cognitive functioning to be fully intact.  There is also no evidence of panic attacks more than once per week, as the Veteran has consistently denied experiencing panic attacks.  The Veteran has never been found to be homicidal, and there is no evidence of obsessive/ritualistic behavior, impaired impulse control, hallucinations, or delusions.  Although he made intermittent reports of fleeting suicidal thoughts with no intent or plan, the Veteran has consistently denied suicidal ideation in the majority of his VA treatment records and examinations throughout the appellate period.  Therefore, the nature, severity, and frequency of his symptoms, overall, do not more nearly approximate reduced reliability and productivity to warrant a 50 percent rating.  

The Board acknowledges that the May 2009 and February 2011 VA examiners found reduced reliability and productivity, while the August 2015 VA examiner found occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  However, the Board finds that ultimately, the Veteran's overall disability picture more nearly approximates the criteria for a 30 percent rating.  While the Veteran does exhibit some deficiencies in occupational and social functioning, the symptomatology is not of sufficient severity, frequency, and duration to result in a higher rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  At worst, his symptoms appear consistent with no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The criteria for a finding of a 50 percent evaluation, the next higher evaluation, are not met.

As such, the Board finds that the preponderance of the evidence of record is against a grant of an initial increased rating for PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).
      
      Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD was inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experienced.  Specifically, the Veteran primarily reported symptoms such as depression, anxiety, sleep impairment with occasional nightmares, irritability, avoidance, and some social withdrawal, but these symptoms appear to have only a mild to moderate impact on his social and occupational functioning.  Thus, the Veteran's schedular rating was adequate to fully compensate him for the disability on appeal.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Moreover, the Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that the inferred issue of entitlement to TDIU will be discussed in more detail below.  As such, that issue is not for consideration here.

IV.  TDIU

The Veteran has claimed that he is unable to work due to his service-connected PTSD.  After a review of the evidence of record, the Board finds that entitlement to TDIU is not warranted. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2015).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2015).
In this case, the Veteran's only service-connected disability is PTSD, rated as 30 percent disabling.  Therefore, he does not meet the basic percentage requirements for eligibility for consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

Rating boards should submit to the Director, Compensation and Pension Services, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

Here, the Board has considered whether extraschedular evaluation is warranted at any time during the appeal, and finds that it is not.  In this case, the Veteran has indicated that his service-connected PTSD renders him unable to work.  However, having reviewed the record, the Board finds that the Veteran is not unemployable by reason of his service-connected PTSD and therefore referral to the Director, Compensation and Pension Services, for extraschedular consideration is not warranted.  

In a neuropsychological screening report dated in February 2009, Dr. L. B., indicated that the Veteran moved from Ohio to Florida in 2000 after working as a truck driver for many years.  She noted that the Veteran now worked part-time in maintenance.  

On VA examination in May 2009, the Veteran reported that he was employed full time as a truck driver.  He noted that he lost less than one week from work in the past year due to VA appointments.  With respect to his occupational functioning, he indicated that his PTSD caused decreased concentration.  The examiner assigned a GAF of 58, and explained that the Veteran had moderate difficulty in social and occupational functioning.  The examiner found that the Veteran had reduced reliability and productivity due to his PTSD symptoms.  In particular, the examiner found that the Veteran was irritable; had problems with concentration at times; suffered from insomnia; avoided crowds; and was not interested in social contacts.

In the Decision Review Officer hearing dated in December 2010, the Veteran testified that he was not employed.  He noted personality conflicts in past jobs.  
In a medical statement dated in January 2011, Dr. L. B. noted that although the Veteran was receiving 30 percent disability for his PTSD, his condition had increased and was interfering with his family, social, and occupational functioning.  She noted that in addition to his PTSD, he had hearing loss, tinnitus, high blood pressure, and a rash of an unknown origin on his face.  She indicated that the Veteran was unable to work.  Dr. L. B. noted that after discharge from service, the Veteran had been married five times and had frequent job changes.  

On VA examination in February 2011, the Veteran indicated that he retired five years ago, as he was eligible by age or duration of work.  The examiner did not find deficiencies in judgment or thinking.  The examiner found deficiencies in work; the Veteran reported he was no longer able to work due to an inability to maintain employment due to PTSD.  The Veteran also reported that he had retired earlier than he would have preferred.  The examiner found deficiencies in mood; the Veteran reported a depressed and anxious mood on a daily basis.  The examiner also found reduced reliability and productivity due to PTSD symptoms.  He indicated that the Veteran had continued moderate to severe difficulty in social, occupational, and interpersonal functioning.  

In a statement dated in February 2012, E. B., a friend and an NHA administrator of a state veteran facility, indicated that the Veteran had been unable to maintain gainful employment since 2006.

In a June 2014 VA treatment record, the Veteran reported that his hobbies included working on an old car, going to car shows with a friend, and reading.  He indicated that he was quite active.  In a VA treatment record dated in October 2014, the Veteran reported that he recently joined the American Legion Riders.  He noted that he also engaged in charity.  He explained that these activities served his need for connection.  A treatment plan dated in October 2014 indicated that the Veteran's strengths and abilities were a history of long, steady employment and a stable relationship with a significant other.

On VA examination in August 2015, the Veteran reported that he had a friend who owned a car lot.  He noted that for fun, he enjoyed working on an old car at the shop.  He reported that he was an officer at the American Legion and attended meetings twice a month.  He noted that he also attended weekly meetings for the Vietnam Brotherhood when he was in Florida.  

As to his occupational history, the Veteran reported that he worked as a truck driver for 30 years, and retired in 2007.  He indicated that after 30 years, he had enough of it.  He denied any problems getting along with others because he typically worked by himself.  However, he also denied any major problems with dispatchers or product dealers.  He reported that he worked for quite a few different companies, but this was his choice and typically was due to finding a position that was better in some way.  The Veteran indicated that for one year in 2009, he went back to work for financial reasons.  He noted that he worked as a shop foreman.  He explained that this was the last time he worked.  He indicated that after the economic downturn in 2008, the county did not have any money left and got rid of higher management positions.  He reported that when his supervisor got let go, she was replaced by a man that the Veteran did not mesh with.  The Veteran stated that he got fired, but denied that any specific incidents happened to cause this.  He indicated that he "just didn't mesh with a lot of the people."  When the examiner asked the Veteran specifically what he felt was preventing him from working now, he stated, "It's hard to answer . . . I don't know what I would want to do or could do that would pretty much be by myself.  I don't like being around a lot of people.  I've never really given it a whole lot of thought."  He indicated that he felt he had gotten some of his "rage" under control by being by himself and not around a lot of people.  He reported that his rage is typically about other drivers or the VA.  He reported that being around other people made him uncomfortable.  He noted that he did not like big family gatherings, movies, or concerts, and had not been able to attend these kinds of activities for 45 years.

The examiner indicated that the Veteran's service-connected PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner found that the Veteran's current emotional difficulties did not presently reach a severity threshold as to render him unable to successfully participate in employment, either physical or sedentary, or render him unable to obtain and/or maintain substantially gainful employment.  She noted that this assessment was based on the Veteran's report of symptoms during the clinical interview, her review of the records, and the objective psychological testing completed by the Veteran, as well as the fact that he had a successful career as a truck driver for 30 years until his retirement in 2007.  The examiner noted that the Veteran denied any problems at work during those years, and also worked for an extra year in 2009 for the county when his family had a financial need.

In light of the foregoing, the Board concludes that the most probative evidence of record weighs against finding that the Veteran's service-connected PTSD precludes him from obtaining or engaging in substantially gainful employment.  The statements of the Veteran as to his employability as a result of his service-connected PTSD have been considered and they are found to be competent, credible and probative as to the symptoms experienced and observed.  However, they are outweighed by the other evidence of record, specifically the findings of the August 2015 VA examiner.  The August 2015 examiner  indicated that the Veteran's service-connected PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner found that the Veteran's current emotional difficulties did not presently reach a severity threshold as to render him unable to successfully participate in employment, either physical or sedentary, or render him unable to obtain and/or maintain substantially gainful employment.  The August 2015 examiner noted that this assessment was based on the Veteran's report of symptoms during the clinical interview, her review of the records, and the objective psychological testing completed by the Veteran, as well as the fact that he had a successful career as a truck driver for 30 years until his retirement in 2007.  The examiner noted that the Veteran denied any problems at work during those years, and also worked for an extra year in 2009 for the county when his family had a financial need.

The Board acknowledges that Dr. L. B. found that the Veteran was unable to work.  However, it appears that Dr. L. B. also improperly considered the Veteran's nonservice-connected hearing loss, tinnitus, high blood pressure, and rash disabilities in making this determination.  The Board also acknowledges that E. B. indicated that the Veteran had been unable to maintain gainful employment since 2006.  However, the Board finds this statement to be conclusory, as E. B. did not explain why the Veteran had been unable to maintain gainful employment or relate this observation to any specific functional limitations from his service-connected PTSD.  Therefore, the Board assigns more probative weight to the findings of the August 2015 VA examiner, who provided a detailed rationale for her opinion and only considered the functional impairments resulting from the service-connected PTSD, in finding that the Veteran was capable of maintaining substantially gainful employment.

Finally, the Board observes that the Veteran had a long history of full-time work as a truck driver prior to retiring in 2007.  In the August 2015 examination, he indicated that after 30 years of working as a truck driver, he simply had enough of it.  He denied any problems getting along with others because he typically worked by himself.  However, he also denied any major problems with dispatchers or product dealers.  He reported that he worked for quite a few different companies, but this was his choice and typically was due to finding a position that was better in some way.  The Veteran indicated that for one year in 2009, he went back to work as a shop foreman for financial reasons.  He indicated that this was the last time he worked.  He explained that after his supervisor was replaced, she was replaced with a supervisor he did not "mesh with."  Although the Veteran did describe some personal conflicts at work due to his PTSD symptomatology, the Board finds that there is no evidence that he is incapable of maintaining a job with more limited social interaction, like the job he had previously as a truck driver.  Moreover, the Veteran has recently indicated that he is an officer with the American Legion, which also tends to show his ability to maintain a position requiring some social interaction. 

In closing, the Board does not doubt that the Veteran's service-connected PTSD has some impact on his employability.  However, the 30 percent schedular evaluation currently in effect recognizes moderate industrial impairment resulting from his disability.  For the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected PTSD is of such severity so as to preclude his participation in any form of substantially gainful employment.  For all of these reasons, the Board finds that referral for consideration under 38 C.F.R. § 4.16(b) for TDIU is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to an initial increased rating for PTSD, currently evaluated as 30 percent disabling, is denied.

Entitlement to TDIU is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


